Citation Nr: 0702957	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  02-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for a left knee 
condition.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2002, October 2004, and April 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The June 2002 rating decision 
denied an application to reopen a claim of entitlement to 
service connection for a left knee condition.  The October 
2004 rating decision reopened a previously denied claim of 
entitlement to service connection for PTSD but then denied 
the claim on the merits.  The April 2006 rating decision 
denied an application to reopen previously denied claims of 
entitlement to service connection for tinnitus, bilateral 
hearing loss, and a back disorder.     

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In December 2003, the Board reopened the veteran's claim for 
service connection for a left knee disability and then 
remanded it for additional development.



FINDINGS OF FACT

1.  By rating decision of March 1998, the RO denied service 
connection for tinnitus, hearing loss disability, PTSD, and a 
back condition and properly notified the veteran of that 
decision.  

2.  The veteran did not appeal the March 1998 decision and it 
became final.

3.  Evidence received at the RO since the March 1998 rating 
decision does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for tinnitus, bilateral hearing loss disability, 
or for a back condition.  

4.  Evidence received at the RO since the March 1998 rating 
decision does raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.  

5. The veteran is a combat veteran.  

6.  Competent medical evidence of record reflects a diagnosis 
of PTSD related to combat.

7.  Competent medical evidence tending to relate left knee 
osteoarthritis to active military service has been submitted.  


CONCLUSIONS OF LAW

1.  The March 1998 RO rating decision, which denied service 
connection for tinnitus, bilateral hearing loss, PTSD, and a 
back condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160, 20.1103 (2006).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claims of 
entitlement to service connection for tinnitus, bilateral 
hearing loss, and a back condition and those claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for PTSD and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

4.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

5.  Left knee osteoarthritis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in January, August, and November 2004 and in 
February, March, and July 2006.  These letters informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in December 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is granted, the RO will implement 
the Board's decision and issue a rating decision wherein 
initial disability ratings for PTSD and for the left knee and 
effective dates for payment (if any) of compensation for 
those ratings.    

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, he 
is invited to submit a notice of disagreement in accordance 
with appeal instructions that will be issued with the rating 
decision.  Thus, no unfair prejudice to the veteran will 
result from the Board's grant of service connection at this 
time. 

New and Material Evidence

In a March 1998 rating decision, the RO denied service 
connection for PTSD, hearing loss, tinnitus, and for a back 
condition.  The veteran was notified of that decision in a 
letter from the RO, and did not appeal.  Thus, the rating 
decision became final.  38 U.S.C.A. §§ 5108, 7105(b), (c) 
(West 2002).  Pursuant to 38 U.S.C.A. §§ 5108 and 7105(c), 
when a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
3.160, 20.1103.

38 C.F.R. § 3.156(a) (2006) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  The instant claim was received since 
then.  A notice of disagreement concerning the left knee was 
received on June 28, 2002.  Because it also mentions service 
connection for tinnitus, bilateral hearing loss, PTSD, and a 
back condition, it may be construed as an application to 
reopen those claims.  Thus, any new evidence received must be 
evaluated under the criteria that became effective on August 
29, 2001. 

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Where new and material evidence is presented, the Secretary 
shall reopen and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The relevant evidence of record at the time of the prior 
final March 1998 RO rating decision consists of service 
medical records (SMRs), a DD Form 214 MC, VA compensation 
examination reports, and claims and statements of the 
veteran.  These are briefly discussed below.

The SMRs reflect that there was no relevant medical history 
prior to or at the time of entry into active service except 
slight left ear hearing loss at 6000 Hertz.  The knees, back, 
and hearing were noted as normal.  The separation examination 
report reflects that the examiner failed to check whether the 
spine was normal or abnormal.  There was a 4-inch scar on the 
left knee, but the examiner provided no diagnosis in block 
74, summary of defects and diagnoses.  The veteran's hearing 
was reportedly normal to whispered voice.  

The veteran's DD Form 214 MC reflects that he served with the 
Field Artillery and that he received the following 
decorations: (1) Navy Achievement Medal with a combat "V"; 
(2) Combat Action Ribbon (hereinafter CAR) (although the 
ribbon is identified as the Combat Action Medal on the DD-214 
MC); (3) Vietnamese Cross of Gallantry with Bronze Star; (4) 
Vietnamese Service Medal with three stars; (5) Vietnamese 
Campaign Medal with 1960 device; (6) Naval Unit Citation; (7) 
Presidential Unit Citation; and, (8) Meritorious Unit 
Citation. 

The medical evidence considered in the March 1998 final 
decision consists of various VA compensation examination 
reports.  A February 1998 VA audiology report notes a 
complaint of tinnitus after an artillery round exploded 
nearby.  The veteran reported that the missile exploded 
nearby and caused his ears to ring, caused his right ear to 
bleed, and caused substantial loss of hearing for 7 to 10 
days.  The audiometry diagnosis was mild bilateral hearing 
loss at high frequencies; however, the veteran's hearing was 
within normal limits for VA benefits purposes.  See 38 C.F.R. 
§ 3.385.  No etiology of tinnitus was offered.  

A February 1998 VA ear disease examination report reflects a 
complaint of noise exposure in Vietnam and offers diagnoses 
of mild bilateral sensorineural hearing loss most likely 
related to chronic noise exposure and bilateral tinnitus most 
likely related to hearing loss from chronic noise exposure.  

A February 1998 VA orthopedic examination report reflects 
that the veteran reported a left knee injury in Vietnam while 
carrying equipment over rough terrain and that he has had 
knee and back pains ever since.  He reported that the left 
knee had not been operated on.  The examiner found bilateral 
knee limitation of motion and lumbar spine limitation of 
motion.  X-rays showed degenerative changes at L4 through S1.  
No left knee abnormality was seen on X-ray.  The left knee 
diagnosis was status post surgery presently complicated by 
arthritis.  The low back diagnosis was mechanical low back 
pain.  

A February 1998 VA mental disorders examination report 
reflects that although symptoms of PTSD were observed, the 
criteria for a diagnosis of PTSD were not met.  The Axis I 
diagnosis was dysthymia.

In a decision issued on March 13, 1998, the RO denied the 
service connection claims.  The RO did not, however, consider 
a letter from the veteran that was received at the RO on 
March 11, 1998, in which the veteran reported additional 
noise exposure from cannon firing in Vietnam and additional 
details of rigorous stress and strain to his left knee and 
back at Khe Sanh fire base.  He also reported that he had 
developed bilateral knee pains due to combat actions.  In 
March 1998, the RO acknowledged the letter, but did not issue 
another rating decision.  Thus, the letter will be considered 
along with later received evidence.  

The Board must review all the evidence submitted since the 
final May 1998 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant and whether it raise a reasonable 
possibility of substantiating the claim.  The evidence 
submitted since the May 1998 RO decision includes 
applications to reopen the claims, VA clinical records, and 
private medical reports.  Salient evidence is briefly 
discussed.  

In May 2003, M. McElroy, Clinical Psychologist, reported 
having treated the veteran since December 2002.  The 
psychologist noted that the veteran had undergone extensive 
physiological testing including Minnesota Multiphasic 
Personality Inventory II, mental status evaluation, interview 
with spouse and children, extensive record review, military 
history, VA treatment records, and stress assessment, among 
others.  The psychologist concluded that the veteran met the 
full DSM criteria for PTSD.

After reviewing the above evidence, the Board finds that new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for PTSD.  Because the 
prior denial was based on a lack of a diagnosis of PTSD, the 
May 2003 PTSD diagnosis is so vital to the case that it must 
be considered.  In short, it raises a reasonable possibility 
of substantiating the claim.

With respect to the application to reopen claims of 
entitlement to service connection for tinnitus, hearing loss, 
and a back disorder, however, the evidence is not material.  
The back and the tinnitus claims were denied earlier for lack 
of medical evidence of a nexus to active service.  None of 
the evidence submitted since the May 1998 decision contains 
the required nexus opinion and does not raise a reasonable 
possibility of substantiating either claim.  

The bilateral hearing loss claim was denied earlier on the 
basis of no medical evidence of a current hearing loss 
disability.  The evidence submitted since then does not 
contain evidence of a current hearing loss disability.  Thus, 
no new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss disability.  Because none of the evidence 
submitted is sufficiently new and material to reopen any of 
these three claims, the application to reopen the service 
connection claims for tinnitus, for bilateral hearing loss, 
and for a back condition must be denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2006).     




Service Connection for PTSD and for a Left Knee Condition

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the veteran is a combat veteran.  His 
decorations include a combat medal (the CAR) and a combat 
"V" device.  His personnel records reflect that he had a 
combat Military Operational Specialty Code with the 
artillery.  Thus, his claimed stressor needs no further 
verification and his SMRs need not show those injuries for 
which he has claimed service connection.  See also 
38 U.S.C.A. § 1154.  

A VA psychiatrist found dysthymia and depression along with 
some PTSD symptoms.  The PTSD symptoms were insufficient to 
support a diagnosis of PTSD.  Unfortunately, the psychiatrist 
did not address whether dysthymia or depression were related 
to active service.  Nevertheless, since then, a private 
clinical psychologist has offered a diagnosis of PTSD based 
on combat.  The private psychologist has supported that 
diagnosis with several diagnostic tests and has written a 
cogent summary of sources from which relevant facts and 
information was elicited.  The private medical report 
controverts the VA PTSD examination report and is at least as 
persuasive as the VA report.  

After considering all the evidence of record, the Board finds 
that the evidence is in relative equipoise on the issue of 
whether the veteran has PTSD.  The benefit of the doubt 
doctrine must therefore be applied.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection for PTSD 
will be granted.  

Turning to the left knee claim, the SMRs reflect that the 
left knee incurred a 4-inch scar during active service.  The 
veteran has not reported this injury, but he does maintain 
that the left knee suffered heavy loads during combat and 
that it has been painful ever since.  The VA orthopedic 
examination report of February 1998 contains a diagnosis of 
status post knee surgery complicated by arthritis, although 
in a preceding paragraph the report notes that there was no 
history of knee surgery.  A June 2001 private magnetic 
resonance imaging (MRI) report reflects severe meniscal 
degeneration and severe chondromalacia of the patellofemoral 
joint with moderately large knee effusion.  In February 2002, 
S. F. Stowers, M.D., reported that extensive osteoarthritis 
was seen during arthroscopy.  Dr. Stowers attributed the 
current left knee disability to injury to the left knee 
during active service.

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, any claim he may have made regarding the cause of left 
knee osteoarthritis cannot be afforded any weight.  However, 
Dr. Stowers's favorable opinion must be accorded significant 
weight.  Dr. Stower's pinion appears to be based on correct 
facts and is therefore persuasive.  No medical opinion has 
been submitted that tends to controvert this opinion, as the 
VA examiner offered no opinion on the etiology of the left 
knee disorders.

After considering all the evidence of record, the Board finds 
that it favors the claim.  Service connection for left knee 
osteoarthritis must therefore be granted.   

The Board also notes that the claims file reflects that the 
veteran failed to report for a VA examination.  In such 
cases, the decision must be based on the evidence of record.  
38 C.F.R. § 3.655.  In this case, the Board has based the 
decision on the evidence of record.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claims of entitlement to service 
connection for tinnitus, bilateral hearing loss disability, 
and for a back condition must be denied.  

Service connection for PTSD is granted.

Service connection for left knee osteoarthritis is granted.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


